The surety on the bond of the deceased committee of an incompetent person appeals from so much of the resettled final order, settling the account rendered by the executrix of the deceased committee, as surcharges the committee with the proceeds of the sale of certain real property belonging to the incompetent, and with interest. Resettled final order confirming the report of the official referee, in so far as an appeal therefrom is taken, unanimously affirmed, *880with costs to respondent filing brief, payable by appellant. No opinion. Present —■ Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.